—Appeals (1) from a judgment of the County Court of Tioga County (Siedlecki, J.), rendered January 19, 1990, convicting defendant upon his plea of guilty of the crime of criminal possession of a forged instrument in the second degree, and (2) by permission, from an order of said court, entered September 27, 1990, which denied defendant’s motion pursuant to CPL 440.10 to vacate the judgment of conviction.
We reject defendant’s contention that County Court erred by allowing defendant to proceed pro se. The court made the requisite inquiry as to satisfy itself that defendant "competently, intelligently and voluntarily” waived his right to counsel (People v McIntyre, 36 NY2d 10, 17; see, People v Sawyer, 57 NY2d 12, 21, cert denied 459 US 1178; People v White, 56 NY2d 110, 117). Not only did the court inform defendant of the risks involved in representing himself, but it continued to advise defendant at various court appearances that he should *899have counsel. In fact, prior to the entry of his plea, defendant requested and was granted an appointment of counsel who was present during defendant’s plea and sentencing. We also find no basis in the record before us for County Court to have ordered an examination pursuant to CPL article 730 to determine defendant’s competency to stand trial (see, People v Harrington, 163 AD2d 327, 328, lv denied 76 NY2d 940; People v Clickner, 128 AD2d 917, 918). We have examined defendant’s remaining contentions and find them lacking in merit.
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Harvey, JJ., concur. Ordered that the judgment and order are affirmed.